EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Kelvin Liu authorized this amendment during a telephone interview conducted on 04/28/2022:
The application has been amended as follows: 
Regarding the Specification:
Amend the Title to recite:
DISPLAY DEVICE INCLUDING LEAD WIRING LINES COVERED BY FIRST AND SECOND ORGANIC FILMS, AND PRODUCTION METHOD THEREFOR

Regarding Claim 11:
In Line 4:
Before “forming step”, insert ---layer---.
After “forming a light-emitting element”, insert ---layer---.
In Line 11:
After “light-emitting element”, insert ---layer---.

Closest Prior Art of Record
See attached Notice of References Cited.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 6-8 & 10-14 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 6 & 11, each similarly including a display panel comprising, inter alia: 
a plurality of lead wiring lines extending to intersect with a perimeter edge surface of a first organic film, and a second organic film is provided to cover a lower portion of the perimeter edge surface of the first organic film and each of the plurality of lead wiring lines on a side of the perimeter edge surface of the first organic film,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892